Exhibit 10.2
 
AMENDMENT TO
 
POWER SALES CONTRACT
 
Executed by
 
PUBLIC UTILITY DISTRICT NO. 1 OF
 
DOUGLAS COUNTY, WASHINGTON
 
AND
 
PUGET SOUND POWER & LIGHT COMPANY
 


THIS AMENDMENT is made and entered into as of the 9th day of February, 1965
between Public Utility District No. 1 of Douglas County, Washington (hereinafter
called “Douglas”), a municipal corporation of the State of Washington, and Puget
Sound Power & Light Company (hereinafter called the “Purchaser”), a corporation
organized and existing under the laws of the State of Washington:
 
W i t n e s s e t h :
 
Whereas, Douglas and the Purchaser have heretofore entered into a contract
(hereinafter called the “Power Sales Contract”), as of the 18th day of
September, 1963, and Douglas and the other three Purchasers have heretofore
entered into similar contracts, to provide for the sale by Douglas, and the
purchase by the Purchasers, of power and energy to be produced by the Wells
Project in excess of the amounts required to provide for the actual and
prospective needs of Douglas; and
 
Whereas, Douglas holds a license, issued July 12, 1962, as amended, from the
Federal Power Commission for Project No. 2149 which, together with an order of
said Commission, permits the inclusion in the electric generating plant of three
generating units in addition to the initial seven generating units included
therein; and
 
Whereas, Douglas proposes to issue additional bonds to provide funds for
defraying the cost of acquisition, construction and installation of such three
additional generating units; the First Bond Resolution permits additional bonds
to be issued for such purpose, payable from the revenues of the Project on a
parity with the 1963 Bonds and secured by an equal charge and lien on such
revenues; and the First Bond Resolution requires, among other things, as
conditions precedent to the issuance of such additional bonds that Douglas shall
have in effect contracts for the sale of power and energy available from such
additional generating units, which contracts, among other things, shall contain
terms with respect to payments for such power and energy, no less favorable to
Douglas than the terms of the Power Sales Contracts; and
 
Whereas, Douglas and the Purchasers desire to amend the Power Sales Contracts to
provide for the sale and purchase of the additional power and energy available
from such three additional generating units upon the same terms and conditions
as are applicable to the sale and purchase of the power and energy available
from the initial seven generating units; and
 
Whereas, Douglas has the responsibility and the authority for the financing,
construction and operation of such three additional generating units;
 
Now, Therefore, For and in Consideration of the Mutual Covenants and Agreements
Herein Contained, It is Agreed by and Between the Parties Hereto as Follows:
 
Article I.   Definitions of Terms used in this Amendment.
 
As used in this Amendment, the term “Power Sales Contracts” shall mean the Power
Sales Contract and the similar contracts entered into, as of the 18th day of
September, 1963, with the other Purchasers.
 
All other terms used in this Amendment shall have the respective meanings set
forth in Section 2 or elsewhere in the Power Sales Contract except as otherwise
provided in Article II of this Amendment.
 
Article II.   Amendment of Definitions in the Power Sales Contract.
 
The definitions contained in Section 2 of the Power Sales Contract are hereby
amended as follows:
 
(1)           “Wells Project”.  For purposes of Sections 18 and 19 of the Power
Sales Contracts, and for purposes of the terms “Commencement of Normal Routine
Operation” and “Initial Date of Delivery” as such terms are used throughout the
Power Sales Contracts, “Wells Project” shall have the meaning set forth in
Section 2(c) of the Power Sales Contracts; but for all other purposes of the
Power Sales Contracts (including, but without limitation, for purposes of the
terms “Wells Project Output” and “Cost of Acquisition and Construction”), “Wells
Project” shall have the meaning defined in said Section 2(c) but shall also
include, in addition to the initial seven generating units, the three additional
generating units being provided from the proceeds of the 1965 Bonds.
 
(2)           “Revenue Bonds” shall mean the 1963 Bonds issued under the First
Bond Resolution, and the 1965 Bonds issued under the First Supplemental
Resolution, for the purpose of paying the Cost of Acquisition and Construction
and any other bonds (including bonds referred to in Section 5(c) hereof) which,
by the terms of the First Bond Resolution, are permitted to be issued payable
from the revenues of the Wells Project on a parity with the 1963 Bonds and
secured by an equal charge and lien on such revenues.  The term “1963 Bonds”
shall mean the $184,000,000 principal amount of Wells Hydroelectric Revenue
Bonds, Series of 1963; and the term “1965 Bonds” shall mean the additional bonds
issued under the First Supplemental Resolution to provide funds, among other
things, to defray the cost of acquisition, construction and installation of such
three additional generating units.
 
(3)           “Cost of Acquisition and Construction” shall mean all costs of
acquisition, construction, installation and financing of the Wells Project,
heretofore or hereafter paid or accrued, including but not limited to:
 
(a)           Working capital of Douglas in the amount of $1,500,000; provided
that if it shall at any time appear that the amount of working capital on hand
is in excess of that which is necessary or in excess of anticipated requirements
in the future, such amount may be reduced as referred to in Section 6(g) hereof;
 
(b)           Establishing a Reserve Account in the Bond Fund pursuant to the
First Bond Resolution to the extent of one year’s interest on the 1963 Bonds and
a reserve account in the bond fund for the 1965 Bonds pursuant to the First
Supplemental Resolution to the extent of one year’s interest on the 1965 Bonds;
 
(c)           Establishing a Reserve and Contingency Fund in the amount of
$5,000,000 pursuant to the First Bond Resolution;
 
(d)           Interest accruing on the 1963 Bonds until Commencement of Normal
Routine Operation or until January 1, 1969, whichever is later, and interest
accruing on the 1965 Bonds until September 1, 1972, except for such interest as
is payable by the Purchasers as part of Annual Power Costs for the Interim
Delivery Period; and
 
(e)           All other items relating to payment of costs in connection with
the acquisition, construction, installation and financing of the Wells Project
to the extent such items constitute “Cost of Construction” as defined in
Section 6.9 of the First Bond Resolution or “Cost of Additional Units” as
defined in Section 1.2 C of the First Supplemental Resolution.
 
(4)           Section 2(m) of the Power Sales Contract is amended to read as
follows:
 
“(m)        ‘Bond Resolution’ shall mean collectively the First Bond Resolution,
the First Supplemental Resolution and all other resolutions adopted by Douglas
authorizing the issue of Revenue Bonds.  The term ‘First-Bond- Resolution’ shall
mean Resolution No. 688 adopted by Douglas on October 4, 1963, a certified copy
of which has been delivered to the Purchaser; and the term ‘First Supplemental
Resolution’ shall mean Resolution No. 1096, adopted by Douglas on February 9,
1965, a certified copy of which has been delivered to the Purchaser.”
 
Article III.   Other Amendments to the Power Sales Contract.
 
Section 1 of the Power Sales Contract is amended to read as follows:
 
“Section 1.   Term of Contract.  This contract shall be in full force and effect
until midnight of August 31, 2018, or until the 1963 Bonds, all Completion Bonds
as defined in the First Bond Resolution, and the 1965 Bonds are paid or
provision is made for the retirement thereof, whichever is later.”
 
Clause (ii) of Section 5 (b) (2) of the Power Sales Contract is amended to read
as follows:
 
“(ii) that proportion (not exceeding 100%) of the interest and principal
payments accruing during the Interim Delivery Period on all outstanding Revenue
Bonds (other than interest accruing on the 1965 Bonds during the Interim
Delivery Period and prior to September 1, 1972) which the number of generating
units installed, successfully tested as required by the specifications, except
for the index tests, and made ready and available for normal continuous
operation bears to the number seven (7), provided that the seventh unit shall
not be deemed to be so ready until the Commencement of Normal Routine
Operation.”
 
Section 19 of the Power Sales Contract is amended by adding thereto the
following sentence:  “Douglas further agrees to proceed diligently with the
financing of the three additional generating units and, subject to
Uncontrollable Forces, plans to complete the acquisition, construction and
installation of such three additional generating units by March 1, 1969.”
 
Section 26 of the Power Sales Contract is amended to read as follows:
 
“Section 26.   Modification of Contract Terms.  It is recognized by the parties
hereto that, by virtue of the Bond Resolution, this contract cannot be amended,
modified or otherwise altered by agreement of the parties in any manner that
will impair or adversely affect the security afforded by the provisions of this
contract for the purchase and sale of a portion of Wells Project Output for the
payment of the principal, interest and premium, if any, on Revenue Bonds as they
respectively become payable, as long as any of the Revenue Bonds are outstanding
and unpaid or until provision is irrevocably made for the payment thereof.”
 
In Witness Whereof, the parties hereto have caused this agreement to be executed
by their proper officers respectively, being thereunto duly authorized, and
their respective corporate seals to be hereto affixed, the day and year first
above written.
 

   
Public Utility District No. 1 of
Douglas County, Washington
     
 
(Seal)
 
By           /s/ Lloyd McLean
President
         
By           /s/ Michael Doneen
Vice President
     
Attest:
         
/s/ Howard Prey
   
Secretary
             
Puget Sound Power & Light Company
(Seal)
       
By           /s/ Ralph M. Davis
President
     
Attest:
         
/s/                 J. H. King
Asst. Secretary
   


